t c memo united_states tax_court william t and deborah s praytor petitioners v commissioner of internal revenue respondent docket no filed date j donald hughes for petitioners shuford a tucker jr for respondent memorandum opinion carluzzo special_trial_judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ federal income taxes for years and respectively for each year in issue the issue for decision is whether deductions for losing wagers and related expenses - - attributable to gambling transactions are limited by the gains from such transactions background this case was submitted fully stipulated and the stipulated facts are so found petitioners are husband and wife their joint federal_income_tax return for each year in issue was timely filed at the time that the petition was filed petitioners resided in fairhope alabama references to petitioner are to william t praytor as evidenced by numerous forms w-2g certain gambling winnings issued to petitioner by various casinos petitioner won the following amounts from slot machine play the form w-2g winnings year amount dollar_figure big_number big_number the form w-2g winnings are the exclusive source of gross_income reported on a schedule c profit or loss from business included with petitioners’ federal_income_tax return for each year other items reported on the schedules c are listed below amounts rounded item dollar_figuredollar_figuredollar_figure interest_deduction dollar_figure dollar_figure dollar_figure losing wagers big_number big_number big_number net_loss big_number big_number big_number the net losses listed above offset other income reported on petitioners’ returns on each schedule c petitioner described his profession as a professional gambler the parties stipulated that petitioner was in the trade_or_business of legal gambling during each year in issue they further stipulated that during petitioner incurred additional expenses totaling dollar_figure in connection with his gambling trade_or_business in the notice_of_deficiency respondent disallowed the net losses referred to above according to the explanation in the notice_of_deficiency each net_loss was disallowed in full because gambling_losses are only allowed to the extent of gains derived from such transactions discussion in general sec_165 allows a taxpayer to deduct any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise losses from wagering transactions however are allowed only to the extent of the gains from such unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue transactions sec_165 according to petitioners sec_165 is not applicable because petitioner was engaged in a gambling trade_or_business during the years in issue petitioners further argue that even if applicable sec_165 only limits deductions for losing wagers and not other expenses_incurred in a gambling trade_or_business according to respondent sec_165 applies to all gambling_losses whether incurred in connection with a trade_or_business or otherwise furthermore according to respondent sec_165 limits deductions not only for losing wagers but also for any otherwise deductible expense incurred in connection with gambling transactions in 16_tc_1214 we held that the taxpayer who was engaged in a gambling trade_or_business was entitled to deduct gambling_losses only to the extent of gambling winnings further we construed the phrase losses from wagering transactions to include not only losing wagers but also mailing printing and stenographic expenses in the line of cases following offutt this and other federal courts have consistently held that sec_165 or its predecessor applies to gambling_losses incurred_in_a_trade_or_business and limits deductions not only for losing wagers but also for other expenses_incurred in connection with gambling transactions see 757_f2d_1 lst cir - - affg tcmemo_1983_247 holding that deductions for state taxes attributable to gambling income are limited under sec_165 kochevar v commissioner tcmemo_1995_607 holding that slot-machine players even if considered to be in the trade_or_business of gambling could deduct gambling_losses and expenses including automatic teller machine charges office supplies travel mileage and meals only to the extent of their winnings valenti v commissioner tcmemo_1994_483 holding that a deduction for losses_incurred in wagering transactions is subject_to sec_165 regardless of the fact that the taxpayer was in the trade_or_business of gambling kozma v commissioner tcmemo_1986_177 construing the phrase losses from wagering transactions as used in sec_165 to include expenses_incurred by a professional gambler for transportation meals lodging admission fees and office supplies according to petitioners the precedent established by the offutt line of cases should not be followed because the reasoning expressed in those cases is based more upon a prejudicial view towards gamblers and gambling than technical considerations we disagree with the premise as well as the proposition we are satisfied that following the precedent established by the above line of cases leads to a result in this case that is supported by the express language of sec_165 and although petitioners suggest otherwise entirely consistent with congressional -- - intent for each year in issue petitioners claimed schedule c deductions for losing wagers and related expenses that exceeded the reported gains from wagering transactions pursuant to sec_165 petitioners are entitled to deduct losing wagers and related expenses only up to the amount of gains from wagering transactions respondent’s adjustments in this regard are therefore sustained to reflect the foregoing decision will be entered for respondent we note that for each year in issue petitioners reported only those gains from wagering transactions evidenced by a form w-2g certain gambling winnings we further note that only certain gains from slot machine play require the issuance of a form w-2g see sec_31_3402_q_-1 employment_tax regs although no issue has been presented on the point given the nature of slot machine play we think it unlikely that all of petitioner’s gains from slot machine play were subject_to the issuance of a form w-2g lastly we note that in enacting the predecessor of sec_165 the congress was concerned that taxpayers take deductions for gambling_losses but fail to report gambling gains h rept 73d cong 2d sess c b part thus one purpose of sec_165 is to force taxpayers to report their gambling gains if they desire to deduct their gambling_losses id
